Citation Nr: 0602427	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss right 
ear.

2.  Entitlement to a compensable initial evaluation of 
service-connected hearing loss of the left ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2004 rating decision of 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hearing loss right ear.  The RO 
granted service connection for left ear hearing loss, and 
assigned a non-compensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends his service-connected left ear hearing 
loss is more disabling than is contemplated by the currently-
assigned zero percent rating.  Although the veteran has not 
specifically contended that he incurred right ear hearing 
loss as a result of active military service, the RO inferred 
such a claim, and the veteran has not withdrawn it from 
consideration.  

The record shows that the veteran served as a cannoneer 
during the Korean War.  Service member records (SMRs) show 
that on the veteran's pre-induction service examination in 
October 1950, his eardrums had no perforations or other 
significant abnormalities, and he scored 15 out of 15 on a 
hearing test of whispered and spoken voice at fifteen feet 
for both ears.  His service separation physical examination 
in January 1953 has an "x" in the abnormal block for 
"DRUMS (Perforation)."  The veteran has reported that the 
perforation was in the left ear.  A VA examiner documented 
current bilateral hearing loss in December 2003.

While the December 2003 VA examiner opined that the left ear 
hearing loss was related to an incident of active military 
service, his findings do not report upon the presence or 
absence of such a nexus as to the right ear symptoms.  Wisch 
v. Brown, 8 Vet. App. 139 (1995) (The lack of written 
findings in a VA examination report may not be interpreted as 
indicative of a lack of such symptoms or severity).  
 
Specifically, the Board finds that the veteran's claim must 
be returned to the December 2003 VA examiner to ascertain 
whether the veteran's current right ear hearing loss has a 
medical nexus to the in-service perforation of his right ear 
drum, or to any other incident of active military service - 
including the performance of his duties as a cannoneer.  See 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  

Because the directed development may have an impact upon the 
veteran's claim for a compensable evaluation for left ear 
hearing loss, the Board will defer action on the latter claim 
until the development is completed and the RO readjudicates 
this matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (when a determination on one issue could have a 
significant impact on the outcome of another issue, the 
issues are considered inextricably intertwined and VA is 
required to decide those issues together).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Return the claims folder to the 
December 2003 VA examiner, if available.  
If he is not available, arrange for a 
competent medical provider to review the 
veteran's record and opine whether any 
current right ear hearing loss that may 
be present began during or are causally 
related to any incident of service, to 
include acoustic trauma, incurred as a 
cannoneer.  The examiner is requested to 
provide a rational for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Review the claims file and ensure no 
other notification or development action, 
in addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, undertake it 
before further adjudication of the claim.

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for right ear hearing loss  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

